EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

15. (Currently Amended) A source driver, comprising: 
a digital circuit configured to receive and process a digital pixel data; and 
an analog circuit configured to convert the digital pixel data into a grayscale voltage in a form of an analog signal and output the grayscale voltage, 
wherein the analog circuit includes a gamma circuit that generates a plurality of voltages and comprises: 
a first operational amplifier receiving an input signal and outputting a first signal; 
a second operational amplifier receiving the input signal and outputting a second signal; and 
a circuit selector configured to select and output one of the first signal and the second signal, wherein the circuit selector continuously outputs a compensated output signal comprising the first signal compensated for an offset voltage of the input signal or the second signal compensated for an offset voltage of the input signal, and 

an input stage including a first main input unit, a first auxiliary input unit, a second main input unit and a second auxiliary input unit; 
an amplification stage including a first current mirror and a second current mirror, the first current mirror receiving currents generated from the first main input unit and the first auxiliary input unit, and the second current mirror receiving currents generated from the second main input unit and the second auxiliary input unit; 
an output stage configured to receive voltages generated by the first current mirror and the second current mirror and to generate the compensated output signal; 
a voltage storage unit configured to store an intermediate voltage based on-a the compensated output signal generated by the output stage during at least one of a first operation period and a second operation period; and 
a switching unit configured to differently control a first feedback path between the output stage and the input stage and a second feedback path between the output stage and the voltage storage unit in accordance with the first operation period and the second operation period, and 
wherein, when the first operational amplifier operates in the first operation period, the second operational amplifier operates in the second operation period, and when the first operational amplifier operates in the second operation period, the second operational amplifier operates in the first operation period.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691